Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/26/22 has been entered and made of record. Claims 1 and 8 are amended. Claims 1-13 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0246104) in view of IZUMI (US 2020/0137417).
As to Claim 1, Liu teaches a method for projecting a virtual reality (VR) panoramic video stream (Liu, [0003]), characterized by comprising:
dividing the panoramic video stream into multiple spherical subareas in a spherical surface with a user as a sphere center (Liu discloses “the spherical shell of the sphere model may be divided into multiple partitions. A quantity of the partitions and an area size of each partition may be adaptively adjusted based on a view angle of a display screen of the display device” in [0048], see also [0102] and Fig 2-3);
continuously detecting viewing angle information of the user (Liu discloses “a gyroscope of the VR head-mounted display device detects the rotation of the user's head and determines an orientation of the user perspective, so as to present an area, to which the user perspective is oriented, in the spherical video picture to the user” in [0045], see also [0099]);
determining at least one spherical subarea corresponding to the user viewing angle information in the multiple spherical subareas as a main viewing angle area (Liu discloses “the area determining module 42 determines a first video area and a second video area in a panoramic video picture according to the partition parameter… In this way, an image corresponding to a user observation area is processed at a high bit rate, and an image corresponding to a user non-observation area is processed at a low bit rate” in [0079], see also [0025, 0062]. Here, the observation area refers to main view angle area);
defining other spherical subareas except for the main viewing angle area as non-main viewing angle areas (Liu discloses non-observation area in [0025, 0062, 0079]).
Liu doesn’t teach viewpoint movement from the sphere center. The combination of IZUMI further teaches following limitations:
determining user viewing points having a predetermined offset from the sphere center (IZUMI discloses “the rotation calculation unit calculates, as movement information, an amount of offset from a center of the unit sphere” in claim 19; “The length (magnitude) of the offset position vector s1 in C of FIG. 7 corresponds to the offset distance from the center of the sphere” in [0143]); and
based on the user viewing points, performing projection to the main viewing angle area with a first video quality and performing projection to the non-main viewing angle area with a second video quality, such that viewing from the user viewing points, compared with the sphere center, makes the user to see objects in the main viewing area that is closer to the user and directly in front of the user clearer and higher in resolution, wherein when a position of the user moves from the sphere center to the user viewing points having the predetermined offset, a viewing angle changes from a world field viewing angle to a user field viewing angle accordingly, whereby, compared with the world field viewing angle, the video quality of the user main viewing angle area is further improved (Liu discloses “Then, the area determining module 42 determines a first video area and a second video area in a panoramic video picture according to the partition parameter. The first bit rate processing module 43 processes video data in the first video area at a first bit rate. The second bit rate processing module 44 processes video data in the second video area at a second bit rate” in [0079]. Here, the different bit rate processing refers to different resolution of image data. IZUMI further discloses “When mapping the onmidirectional image onto the predetermined 3D model, the generation device 12 sets a plurality of directions corresponding to gaze directions of the viewer, and converts the mapping so that high resolution is set for the resolution in the set directions and low resolution is set in the directions opposite to the set directions, for each direction” in [0088]; “As illustrated in FIG. 8, in a case where each pixel on the spherical surface of the unit sphere is viewed from the position shifted from the center (origin) by the offset position vector s1 , a direction in which pixel density is of high resolution and a direction in which pixel density is of low resolution occur” in [0143]; “the stream determination unit 127 determines one encoded stream of which the front of the image perspectively projected onto the visual field range of the viewer has high resolution” in [0200]; “the image output from the drawing unit 128 of the reproduction device 15 is an image of the 3D model image perspectively projected onto the visual field range of the viewer, and is determined by the gaze direction including the azimuth angle θ and the elevation angle φ with the viewing position as a reference” in [0253]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Liu with the teaching of IZUMI so as to reduce the transmission and decoding processing for a part not being displayed and increase line bandwidth efficiency (IZUMI, [0003]).

As to Claim 2, Liu in view of IZUMI teaches the method according to claim 1, characterized in that the first video quality is higher than the second video quality in at least one of resolution and frame rate (Liu discloses “the panoramic video picture including a first video area and a second video area, video data in the first video area being processed at a first bit rate, and video data in the second video area being processed at a second bit rate” in [0017]. Here, the bit rate is a representation of resolution or frame rate.)

As to Claim 3, Liu in view of IZUMI teaches the method according to claim 2, characterized in that the multiple spherical subareas comprise 18 spherical subareas (Liu discloses “the spherical shell of the sphere model may be divided into multiple partitions. A quantity of the partitions and an area size of each partition may be adaptively adjusted based on a view angle of a display screen of the display device” in [0048]. Here, the partition number can be adjusted.) 

As to Claim 6, Liu in view of IZUMI teaches the method according to claim 1, characterized in that the predetermined offset is half the spherical radius (IZUMI discloses “The length (magnitude) of the offset position vector s1 in C of FIG. 7 corresponds to the offset distance from the center of the sphere” in [0144]; “When the length of the offset position vector s1 is referred to as an eccentricity ratio k, the eccentricity ratio k can take a value from the origin to the unit spherical surface, and therefore a possible value of the eccentricity ratio k is 0 ≤ k<1” in [0145]. Here, if k = 0.5, the movement is at the middle position of a radius of a sphere model.)
As to Claim 7, Liu in view of IZUMI teaches the method according to claim 1, characterized in that the panoramic video stream is received through a wired or wireless network (Liu discloses “The terminal device performs preset processing on a panoramic video captured by the panoramic camera module, and then sends, in a wireless or wired transmission manner” in [0038].)

Claim 8 recites similar limitations as claim 1 but in a device form, including sensor in [0045], transceiver in Fig 8. Therefore, the same rationale used for claim 1 is applied.
Claim 9 is rejected based upon similar rationale as Claim 2.
Claim 10 is rejected based upon similar rationale as Claim 3.

Claim 13 is rejected based upon similar rationale as Claim 6.


Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of IZUMI and Xie et al. (US 2019/0238612).
As to Claim 4, Liu in view of IZUMI teaches the method according to claim 3, characterized in that the 18 spherical subareas comprise 8 spherical subareas located in a spherical equatorial area, 4 spherical subareas located at 45 degrees south latitude, 4 spherical subareas located at 45 degrees north latitude, and 2 spherical subareas located at the south pole and the north pole correspondingly (Liu discloses “the spherical shell of the sphere model may be divided into multiple partitions. A quantity of the partitions and an area size of each partition may be adaptively adjusted based on a view angle of a display screen of the display device” in [0048]. Xie provides one example of one sphere division in Fig 7 as shown below:

    PNG
    media_image1.png
    481
    558
    media_image1.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Liu and IZUMI with the teaching of Xie so as to divide a sphere model with many different partitions.

As to Claim 5, Liu in view of IZUMI and Xie teaches the method according to claim 4, characterized in that projection to the main viewing angle area and the non-main viewing angle area comprises one of cubic projection, isometric cube projection, equidistant projection and equilateral projection (Liu, Fig 3).

Claim 11 is rejected based upon similar rationale as Claim 4.
Claim 12 is rejected based upon similar rationale as Claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612